
	
		I
		111th CONGRESS
		2d Session
		H. R. 6129
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Mr. McKeon introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To release the Bodie Wilderness Study Area in Mono
		  County, California.
	
	
		1.Short titleThis Act may be cited as the
			 Mono County Economic Development Act
			 of 2010.
		2.Release of Bodie
			 Wilderness Study Area, Mono County, California
			(a)FindingsCongress
			 finds the following:
				(1)The Bodie Wilderness Study Area, consisting
			 of 16,482 acres of land, is located in northeastern Mono County, California,
			 approximately nine miles east of Bridgeport, California.
				(2)In 1990, the Bureau of Land Management
			 issued its California Statewide Wilderness Study Report, containing its
			 recommendations concerning the Bodie Wilderness Study Area and others, as
			 required by section 603 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782).
				(3)The Bureau of Land Management reviewed the
			 environmental impact statements covering the Bodie Wilderness Study Area and in
			 its 1990 report recommended the Bodie Wilderness Study area as nonsuitable for
			 wilderness.
				(4)The Bureau of Land Management reached its
			 decision of no wilderness for the Bodie Wilderness Study Area because the
			 area’s potential for mineral occurrences and motorized recreation needs
			 outweighs the area’s wilderness values, and secondarily because the area would
			 be difficult to manage as wilderness.
				(5)The Bureau of Land Management based its
			 recommendation on the following findings contained in the environmental impact
			 statement:
					(A)The area contains
			 several hundred mining claims, many of which may be grandfathered.
					(B)Most of the area
			 contains moderate to high metallic mineral potential for gold, silver, or
			 mercury, or for geothermal resources.
					(C)The area sustains
			 and provides opportunities for motorized recreation.
					(D)The highly
			 irregular configuration of the area as well as the existence of two
			 cherry-stemmed roads leading to private inholdings and mining claims would
			 inhibit complete and effective management as wilderness.
					(6)For the purposes of section 603 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), the Bodie
			 Wilderness Study Area has been adequately studied for wilderness.
				(7)Approximately 96
			 percent of the land in Mono County, California, is owned or controlled by the
			 Federal Government.
				(8)Unemployment in
			 Mono County, California, is approximately 10 percent.
				(9)Releasing the Bodie Wilderness Study Area
			 and opening the wilderness study area for economic development could create
			 hundreds of good-paying jobs and annual tax revenues in the hundreds of
			 millions of dollars in an economically depressed area.
				(b)Release of
			 Wilderness Study AreaThe
			 Bodie Wilderness Study Area is no longer subject to the requirements of section
			 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)) or section 2002 of the Omnibus Public Land Management Act of 2009
			 (Public Law 111–11; 16 U.S.C. 7202).
			(c)Effect of
			 releaseThe lands within the
			 Bodie Wilderness Study Area, as released by subsection (b), shall return to
			 multiple use management as set forth in the applicable resource management plan
			 prepared under section 202 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1712) immediately, without any further action by the Bureau of
			 Land Management.
			
